Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 8, 2021 has been entered. Claims 1-8, 10-18 and 21-22 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alfson et al. (US 2019/0202131) in view of Yasukochi (US 2013/0260110).
Regarding claims 1, 21, Alfson discloses that, as illustrated in Figs. 1-2, an additive manufacturing system, comprising:
a support (Fig. 1, item 14); and
a print head (Fig. 2, item 16) configured to discharge a material and being operatively connected to and moveable by the support in a normal travel direction during material discharge (as shown),
wherein the print head includes a module (or connected to the module) (as shown in Fig. 2 including items 20 and 40) located at a trailing side of the discharging material relative to the normal travel direction and being configured to compact the material and simultaneously expose the material to a cure energy at a tool point (as shown).
However, Alfson does not explicitly disclose that, the cure energy is emitted at the tool center point and can be rotated. In the same field of endeavor, structure forming apparatus, Yasukochi discloses that, as illustrated in Figs. 1-2, the rotary drum 10 (rotated) (one portion of the module) provides that the light irradiation unit 40 has a slit member 42 disposed in the hollow portion of the rotary drum ([0049], lines 1-2). As can be seen in the Fig. 2, the tool center point is a nip point of a compactor (related to claim 21). Thus, Yasukochi discloses that the cure energy is emitted at the tool center point.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alfson to incorporate the teachings of Yasukochi to provide that the cure energy is emitted at the tool center point in the module and the module is rotationally connected to a remainder of the print head. Doing so would be possible to form a fine structure with high resolution and transfer a pattern on the resin sheet, as recognized by Yasukochi ([0003], [0011]).
Regarding claims 10-11, the combination discloses the module in the additive manufacturing system. However, Alfson does not disclose one divider aligned with an axis of the module and configured to focus the cure energy to an accurate segment of the module. Yasukochi discloses that, as illustrated in Fig. 2, on the outer circumferential surface 11 of the rotary drum 10, a mask M (the outer cover) having a light passing shape pattern (hereafter, referred to as a translucent pattern is disposed ([0044]). Thus, Yasukochi discloses that at least one divider (a translucent pattern) aligned with an axis of the module incorporated with the rotary drum and configured to focus the cure energy to an accurate segment of the module.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alfson to incorporate the teachings of Yasukochi to provide that at least one divider (a translucent pattern) aligned with an axis of the module incorporated with the rotary drum and configured to focus the cure energy to an accurate segment of the module. Doing so would be possible to form a fine structure with high resolution and to achieve the required positional accuracy at the tool center point, as recognized by Yasukochi ([0003], [0011], [0064]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alfson et al. and Yasukochi as applied to claim 1 above, further in view of Butcher et al. (US 2015/0165666).
Regarding claim 12, the combination discloses the module in the additive manufacturing system. Further, Yasukochi in the combination discloses an outer cover (Fig. 2, item M) of the module (Fig. 1, items 10, 15 and 40) configured to roll over the material (Fig. 2, item R or R’) during compaction. 
However, the combination does not disclose a cutting device to cut the material. In the same field of endeavor, 3d printing, Butcher discloses that, as illustrated in Fig. 3, cutter may comprise an actuator 310, a blade carriage 320, and a cutting blade 330. Actuator 310 may be coupled to blade carriage 320, and blade carriage 320 may ride along a guide rail 340. Cutting blade 330 may comprise any type of blade capable of cutting a co-extruded filament ([0031], lines 2-8). Thus, for one of ordinary skilled in the art, it would have been obvious that in the cutting mechanism of Butcher an arm extending radially outward past the outer cover; a bar connected to a distal end of the arm and extending in an axial direction of the module; and an actuator connected to the arm and configured to selectively pull the bar radially inward against the outer cover and finally a blade operably connected to the bar (related to claim 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yasukochi and Butcher to provide that a cutting device is mounted in the module. Doing so would be possible to cut any number of times in order to match any geometric shape for component 180, as recognized by Butcher ([0030]).
Allowable Subject Matter
Claims 2-8, 14-18, and 22 are objected to as being combined with rejected claims 1, 10-13 and 21 in the application, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Alfson et al. (US 2019/0202131), Yasukochi (US 2013/0260110), Brown et al. (US 2019/0283332), Shinoda et al. (US 2014/0300710), and Butcher et al. (US 2015/0165666). For independent claim 1, Alfson teaches an additive manufacturing system having a print head including a module (e.g., cure enhancer). However, Alfson does not teach that the module is rotationally connected to a remainder of the print head in combination with the other features instantly claimed. For independent claims 2 and 14, Alfson does not teach that a source configured to direct the cure energy from the outside of the outer cover into the outer cover and radially outward through the outer cover in combination with the other features instantly claimed. Yasukochi, Brown et al., Shinoda et al., and Butcher et al. fail to disclose these features in claims 1, 2 and 14 as well. So independent claims 1, 2 and 14 are allowable and their depended claims (i.e. claims 10-13 and 21 depend on claim 1; claims 3-8 and 22 depend on claim 2; claims 15-18 depend on claim 14) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered. 
In response to applicant’s arguments that the office action did not address the rotational connection, and neither Alfson nor Yasukochi disclose such a connection, it is not persuasive. Alfson alone discloses the arrangement of the module in the print head. Thus, Alfson already discloses the connection. Yasukochi discloses the roller in order to form a fine structure with high resolution and to achieve the required positional accuracy at the tool center point ([0003], [0011], [0064]). For one of ordinary skilled in the art, it would have been obvious to modify Alfson (already providing a connection to module in the print head) to incorporate the teachings of Yasukochi to provide a rotatable module in the print head.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742